ORDER
This matter having been duly presented to the Court on the motion of the Office of Attorney Ethics to compel EDWARD G. WERNER, formerly of MOORESTOWN, who was admitted to the bar of this State in 1989, to comply with the Order of the Court filed April 26, 2013, and good cause appearing;
*128It is ORDERED that the motion is granted, and respondent is temporarily suspended from the practice of law, effective immediately, pending his compliance with the Order of the Court filed April 26, 2013, requiring him to refund the sum of $4,000.00 to his client, and until further Order of the Court; and it is further
ORDERED that EDWARD G. WERNER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that EDWARD G. WERNER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.